Title: From George Washington to William Augustine Washington, 14 February 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 14th Feby 1799

Mr H: Washington affords me a very good opportunity to inform you, that if your Crop enables you to supply me with a hundred Barrels of Corn over and above the quantity Contracted for, I shall be willing to take it on the terms I do the Five hundred Barrels; and that I shall be willing to receive a part of the whole at any time you may find it convenient to forward it, as the danger of Frost, & shutting up my Creek, I hope is passed for this Season.
I am sorry I hear of your confinement, and trust if it is not quite at an end, that it cannot be far from it. Mrs Washington unites with me in best wishes for you, and I am—My dear Sir Your Affectionate Uncle

Go: Washington

